—Amended order unanimously reversed oil the law without costs, motion denied and amended complaint against defendant St. Mary’s Hospital reinstated. Memorandum: Supreme Court erred in granting the motion of St. Mary’s Hospital (defendant) for summary judgment dismissing the amended complaint against it. Defendant met its initial burden by establishing that the private surgeon of Kathryn LaDelfa (plaintiff) was responsible for obtaining her signature on the surgical consent form, that the signatures of both plaintiff and the surgeon were on that form, and that the medical records did not support plaintiff’s allegation that plaintiff had been administered Valium before signing the form. Plaintiffs, however, raised a triable issue of fact whether nurses employed by defendant asked plaintiff to sign a blank surgical consent form after she had been administered Valium. Therefore, summary judgment was inappropriate (see, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Amended Order of Supreme Court, Monroe County, Galloway, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Scudder and Kehoe, JJ.